Citation Nr: 0003884	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected arthritis of the right 
knee.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected arthritis of the left 
knee. 

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected arthritis of the right 
ankle.  

4.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected arthritis of the left 
ankle.  

5.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected psoriasis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision of the RO.  

In April 1999, the Board remanded this matter for additional 
development of the record.  

The Board noted in its prior decision/remand dated in April 
1999, that the veteran had asserted additional claims of 
service connection for a stomach condition and diarrhea.  As 
these issues have not been developed for appeal, they are 
once again referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran demonstrated a 
level of impairment of his right or left knee consistent with 
no more than a functional limitation of flexion greater than 
45 degrees or extension to 10 degrees; recurrent subluxation 
or lateral instability has also not been demonstrated.  

3.  At no time since service has the veteran demonstrated a 
level of functional impairment of his right or left ankle 
consistent more than a moderate limitation of motion.  

4.  At no time since service has the veteran's service-
connected psoriasis been shown to have been demonstrated by a 
skin disability manifested by more than exfoliation, 
exudation or itching involving an exposed surface or 
extensive area; constant exudation or itching, extensive 
lesions or marked disfigurement has not been shown.  



CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected arthritis of the right knee 
and arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a including 
Diagnostic Codes 5003, 5260, 5261 (1999).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected arthritis of the right 
ankle and arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a including 
Diagnostic Codes 5003, 5271 (1999).  

3.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected psoriasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806, 
7816 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


I.  Background

The veteran was initially afforded a VA examination of his 
joints in February 1994.  At that time, the veteran reported 
a history of long standing complaints of bilateral knee pain, 
right worse than left, and injury to both ankles during 
military training.  He complained of persistent pain in both 
ankles since injury, with a tendency to twist the ankles on 
uneven ground.  An examination of the right and left knee was 
reported to be unremarkable.  There was full range of motion 
(extension to 0 degrees and flexion to 140 degrees) with no 
areas of localized tenderness, effusion, deformities, 
crepitus or demonstrable joint instability.  

An examination of the right and left ankle was also noted to 
be unremarkable.  There was full range of motion 
(dorsiflexion to 10 degrees and ankle plantar flexion to 45 
degrees) without pain, and the veteran was able to walk on 
his heels and toes and with his feet everted and inverted 
without difficulty.  There was also no evidence of effusion, 
joint instability or deformity in either ankle.  

In summary, a normal examination for both the ankles and the 
knees.  As a result, the examining physician diagnosed 
diffuse arthralgias involving the knees and ankles, without 
objective abnormal findings, and possible diffuse 
myofibrositis.  Diagnostic studies performed in conjunction 
with the examination showed bilateral moderately advanced 
hypertrophic osteoarthritis of the knees and moderately-
advanced degenerative joint disease involving the right 
ankle, with some mild degenerative joint disease involving 
the left ankle.  

A General Medical examination performed in February 1994 
revealed typical squamous plaques of psoriasis at extensor 
aspects of the elbows, popliteal regions and both flanks.  
Hence, a diagnosis of diffuse psoriasis, relatively mild, was 
rendered.  

In a rating decision dated in June 1994, the RO granted 
service connection for arthritis of the knees and ankles and 
assigned separate ratings of 10 percent, effective on January 
1, 1994.  In addition, the RO granted service connection and 
assigned a noncompensable rating for psoriasis, effective on 
January 1, 1994.  In January 1995, the veteran filed a Notice 
of Disagreement expressing dissatisfaction with the initial 
evaluations assigned to these service-connected disabilities.  

In February 1996, the veteran was afforded a second 
examination of his skin.  At that time, it was noted that the 
veteran had a five-year history of psoriasis that waxed and 
waned without known exacerbating factors.  His subjective 
complaints including itching during flare-ups.  The 
examination revealed pink, annular/ovoid, thin plaques with 
minimal overlying scale on the right flank, the gluteal 
cleft/buttock and the forearms.  The final diagnosis was that 
of psoriasis involving 2 percent of the body.  

Subsequent to the examination of his skin, the veteran 
testified at a hearing a the RO in March 1996 that, although 
medication relieved his psoriasis somewhat on his elbows, 
sides and back, it never fully went away.  He reported flare-
ups occurring one to two times per month and symptoms 
including flaking, bleeding, oozing and constant itching.  He 
noted that he normally wore long sleeved shirts in order to 
avoid the embarrassment caused by his inflamed skin.  

In May 1996, the RO assigned a 10 percent rating for his 
service-connected psoriasis, effective on January 1, 1994.  
The appellant is generally presumed to be seeking the maximum 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
as the claim has not been formally withdrawn by the veteran, 
it remains on appeal for consideration by the Board.  

With regard to the initial rating assigned to the service-
connected arthritis of the knees and ankles, the veteran was 
afforded a second VA examination of his joints in March 1996.  
At this time, he reported occasional pain in both knees and 
ankles.  He described the pain as dull and aching, increasing 
with activity and relieved with rest and occasional Tylenol 
or Motrin.  The examination revealed the veteran to ambulate 
without difficulty.  He was able to heel and toe walk without 
problems and his gait was normal in cadence and rhythm.  An 
examination of the knees revealed no evidence of swelling, 
Lachman, anterior or posterior drawer or gross instability 
with varus or valgus stress.  Range of motion was recorded as 
being 0 to 120 degrees, bilaterally.  

The examination of the ankles also revealed no evidence of 
swelling or instability and good pronation and supination.  
Range of motion was reported as 20 degrees of dorsiflexion 
and 30 degrees of plantar flexion, bilaterally.  The final 
impression was that the veteran had mild degenerative joint 
disease of all three compartments in both knees, mild to 
moderate degenerative joint disease of the left ankle, talar 
joint and subtalar joint, and minimal arthritis of the left 
ankle, tibial talar and subtalar joint.  

As noted hereinabove, the Board remanded this matter in April 
1999 for additional development of the record, to include VA 
examinations of his service-connected disabilities.  

The veteran was afforded a VA examination of his skin in May 
1999.  At that time, examination revealed the veteran to have 
erythematous plaques without scale in his bilateral elbows 
and in his intragluteal cleft.  There was also 
postinflammatory hyperpigmentation on his bilateral flanks.  
Body surface area stated to be occupied was approximately 2 
percent.  The final diagnosis was that of psoriasis, mild.  

VA examination of the joints was offered in June 1999.  His 
complaints at the time included constant, aching pain in both 
knees, especially in the front part of each knee, as well as 
constant, aching pain in both ankles.  The right ankle was 
also noted to be prone to swelling, especially in winter.  

On examination, the veteran's gait pattern was noted to be 
normal with no antalgia.  He was noted to have the ability to 
heel and toe walk and perform a partial knee bend and rise.  
Measurement of the knees at mid-patella in partial flexion 
revealed the same circumference.  The calves were also noted 
to have the same circumference measured at three inches below 
the tibial tubercles.  There was discomfort associated with 
vertical compression of the patella in both knees, as well as 
with palpation of the undersurface of the knee caps, right 
greater than left.  There was also mild to moderate 
discomfort to palpation about the medial aspect of the right 
knee, especially the posteromedial aspect of the medial joint 
line, with similar, but less marked tenderness demonstrated 
about the medial aspect of the left knee.  In addition, there 
was mild crepitus during passive motion of each knee cap; 
however, there was no crepitus on active motion.  The knees 
were further noted to be stable to varus/valgus stress, and 
anterior and rotatory stress.  McMurray's sign was absent, 
and Lachman's maneuver and anterior drawer sign at 90 degrees 
of flexion were negative on each side.  Range of motion 
testing demonstrated motion of the right knee to 130 degrees 
and motion of the left knee to 140 degrees.  X-ray studies of 
the knees performed in conjunction with the examination 
suggested slight medial and lateral compartment 
osteoarthritis in the left knee and mild osteoarthritic 
changes in all three compartments of the right knee.  

The examination of the veteran's ankles and feet revealed 
obvious lateral thickening of the distal fibula and some 
lateral ankle edema (which is contradictory to a later 
statement by the examining physician).  The right ankle was 
14 inches measured at its greatest point around the malleoli 
with the left ankle being 121/2 inches.  The feet were the same 
circumference measured at the metatarsal necks.  No ankle or 
foot edema was noted.  Both feet were pink, warm and dry, 
with no breakdown of skin and no abnormal callosities.  The 
feet were plantar grade.  There was a slight increase in the 
medial, longitudinal notch on each side causing a very slight 
cavus deformity of each foot.  There was also slight 
hammering (flexion) at the proximal interphalangeal joint of 
the lesser toes of each foot.  

There was a deformity about the right ankle which included a 
lateral bony prominence consistent with widening of the 
intermalleolar distance with lateral displacement/fixed 
deformity of the distal fibula and lateral malleolus.  There 
was slight synovitis about the right ankle and slight soft 
tissue fullness surrounding the right lateral malleolus.  The 
right ankle was stable to varus, valgus and anterior stress 
and demonstrated negative drawer signs.  In addition, there 
was no crepitus during ankle motion.  

There was no obvious deformity about the left ankle.  There 
was no synovitis about the ankle joint or the small joints of 
the left foot.  

The Achilles tendon, peroneal tendons and the posterior and 
anterior tibial tendon were intact and functioning with 
normal strength.  There were no abnormal callosities about 
either foot.  There were strong dorsalis pedis pulses and 
posterior tibial pulses.  There were no forefoot deformities.  
Range of motion testing revealed dorsiflexion to 20 degrees, 
plantar flexion to 45 degrees, foot inversion to 30 degrees, 
and foot eversion to 20 degrees, bilaterally.  

The final diagnoses rendered included:  osteoarthritis of 
both knees; osteoarthritis of both ankles; healed fracture 
with malunion of the right talus; and, deformity of the 
distal right fibula due to possible (healed) prior fracture.  
The examining physician further noted that, based on his 
review of the claims file, the veteran's osteoarthritis 
affecting his knees and ankles was no different than that 
demonstrated at previous examinations.  

The veteran's representative subsequently submitted a request 
to have the veteran re-examined due to the alleged inadequacy 
of the most recent VA examinations.  As a result, the RO 
scheduled the veteran for additional VA examinations to take 
place in December 1999.  As evidenced by a report of contact 
form dated on December 8, 1999, the veteran questioned the 
scheduling of further examinations and indicated that he was 
unable to keep any future appointments as he could not miss 
work.  The veteran failed to report to the scheduled 
examinations; consequently, these original claims will be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1999). 



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  


A.  Knees

The veteran's right and left knee disorders are currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Full range of motion 
of the knee is measured from 0 degrees to 140 degrees in 
flexion and extension.  38 C.F.R. § 4.71, Plate II.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the knees would not 
be compensable.  Full range of motion was demonstrated in 
February 1994; examination in March 1996 demonstrated 
extension to 0 degrees and flexion to 120 degrees, 
bilaterally; and most recent VA examination in June 1999 
showed extension to 0 degrees, and flexion to 130 degrees in 
the right knee and extension to 0 degrees and flexion to 140 
degrees in the left.  Thus, based strictly on the degrees of 
excursion, the Board finds that the veteran's disability 
picture does not meet the criteria for a compensable rating 
for limitation of motion.  

The Board must address whether the veteran's knee 
disabilities warrant compensation pursuant to 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v Brown, 8 Vet. App. 
202 (1995).  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of pain associated with 
palpation of the knee joints.  In light of this evidence, the 
Board finds that the level of functional loss more nearly 
approximates a level of impairment consistent with limitation 
of flexion to 45 degrees.  The Board finds, therefore, that a 
rating of 10 percent is warranted for the demonstrated 
functional loss in the right and left knees pursuant to 
Diagnostic Codes 5003 and 5260, as well as 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

At no time since service, however, has the veteran 
demonstrated a level of impairment of his knees consistent 
with a limitation of flexion to 30 degrees or a limitation of 
extension to 15 degrees.  In the absence of such evidence of 
disability, the Board finds that the preponderance of the 
evidence is against a 20 percent initial rating for the 
veteran's right and left knee disorders.  

The Board notes that in July 1997, the Office of General 
Counsel of VA issued a Precedent Opinion which provided that 
a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
O.G.C. Prec. 23-97 (Jul. 24, 1997).  Under Diagnostic Code 
5257, slight, recurrent subluxation or lateral instability of 
the knee is assigned a 10 percent disability rating.  A 20 
percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability.  Severe, recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As indicated hereinabove, the medical evidence indicates that 
the veteran has arthritis of both knees.  Thus, a separate, 
compensable rating pursuant to Diagnostic Code 5257 may be 
warranted; however, in this instance, there is absolutely no 
medical evidence establishing that, at any time since 
service, the veteran has suffered from recurrent subluxation 
or lateral instability entitling him to a compensable 
evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected knee 
disabilities as prescribed by the United States Court of 
Veterans Appeals in Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted above, however, at no time since service, 
has the veteran demonstrated a level of impairment of his 
right and left knees consistent with a 20 percent evaluation 
for limitation of flexion or extension.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected right and left knee disorders.  


B.  Ankles

The veteran's right and left ankle disorders are currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5271.  Under Diagnostic Code 5271, a 10 
percent evaluation is warranted for moderate limitation of 
motion of the ankle.  38 C.F.R. § 4.73, Diagnostic Code 5271.  
A 20 percent evaluation requires marked limitation of motion.  
An evaluation greater than 20 percent requires ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  The standardized range 
of motion for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

As noted above, 38 C.F.R. § 4.71a, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the ankles would 
not be compensable.  Slight limitation of motion was 
demonstrated on examination in February 1994 and March 1996, 
and full range of motion was registered on most recent 
examination in June 1999.  Thus, based strictly on the 
degrees of excursion, the Board finds that the veteran's 
disability picture does not meet the criteria for a 
compensable rating for limitation of motion.  

However, given the fact that the veteran's arthritis of the 
ankles is documented by x-ray studies and there is 
satisfactory evidence of painful motion, the Board finds that 
the level of functional loss more nearly approximates a level 
of impairment consistent with moderate limitation of motion.  
The Board finds, therefore, that a rating of 10 percent is 
warranted for the demonstrated functional loss in the right 
and left ankles pursuant to Diagnostic Codes 5003 and 5271, 
as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

At no time since service, however, has the veteran 
demonstrated a level of impairment of his ankles consistent 
with a marked limitation of motion of the ankles.  In the 
absence of such evidence, the Board finds that the 
preponderance of the evidence is against a 20 percent initial 
rating for the veteran's right and left ankle disorders.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected ankle 
disabilities as prescribed by in Fenderson.  As noted above, 
however, at no time since service, has the veteran 
demonstrated a level of impairment of his right and left 
ankles consistent with a 20 percent evaluation for marked 
limitation of motion.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected right and left ankle disorders.  


C.  Psoriasis

The veteran's service-connected psoriasis is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7816.  Diagnostic Code 7816 provides that 
psoriasis is to be rated as for eczema under Diagnostic Code 
7806.  Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions or 
marked disfigurement.  Finally, a 50 percent evaluation is 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Based on a review of the evidence of record, the Board finds 
that at no time since service has the veteran's psoriasis 
been demonstrated by a level of impairment commensurate with 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Significantly, VA examinations in February 
1994 and February 1996, revealed symptomatology consistent 
with a mild degree of psoriasis.  Furthermore, VA examination 
in May 1999 essentially continued the assessment of the 
veteran's condition and noted that it was stable.  The 
veteran has not submitted evidence of skin disability 
manifested by constant exudation or itching, extensive 
lesions or marked disfigurement.  Consequently, an initial 
rating in excess of 10 percent is not warranted in this case.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected psoriasis as 
prescribed by the Court in Fenderson.  As described above, 
however, at no time since service, has the veteran's 
psoriasis been demonstrated by constant exudation or itching, 
extensive lesions or marked disfigurement sufficient for a 30 
percent evaluation.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected psoriasis.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected arthritis of the right knee and arthritis 
of the left knee is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected arthritis of the right ankle and arthritis 
of the left ankle is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected psoriasis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

